

115 HRES 325 IH: Expressing the sense of the House of Representatives that the President should retain a protective pool of reporters for purposes of covering the official business of the President, and for other purposes.
U.S. House of Representatives
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 325IN THE HOUSE OF REPRESENTATIVESMay 16, 2017Mr. Raskin (for himself and Ms. Jayapal) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing the sense of the House of Representatives that the President should retain a protective
			 pool of reporters for purposes of covering the official business of the
			 President, and for other purposes.
	
 Whereas the President of the United States is elected by the American people to serve as the head of our Government and the Commander in Chief of the Armed Forces;
 Whereas the President’s movements and actions are of special interest to the American people and broadly available knowledge of those movements and actions serves the public interest;
 Whereas the First Amendment of the Constitution protects the freedom of the press; Whereas members of the press serve the public interest by reporting on the movements and activities of the President each day;
 Whereas the protective press pool began during the administration of President Dwight Eisenhower under the direction of Press Secretary James Hagerty to allow reporters to bring more steady press coverage to the President’s actions;
 Whereas the protective press pool has played a critical role in reporting on events of national significance and events affecting the President, and the press pool has provided important and emergency communication with the American public;
 Whereas the protective press pool provided critical information to the American public during and after the assassination of President John F. Kennedy in 1963;
 Whereas the protective press pool was able to report on the attempted assassination of President Ronald Reagan in 1981;
 Whereas the protective press pool played a critical role on 9/11 in reporting on the movements and safety of the President, the continuity of Government and the unfolding details of the attack and response;
 Whereas the protective press pool traditionally travels across the world with the President to allow Americans to stay informed, reports on behalf of a broad array of reporters in the press corps, and ensures that Americans do not miss unexpected major developments;
 Whereas President Donald Trump has repeatedly vilified and undermined the free and independent American press during various stages of his campaign and Presidency;
 Whereas President Donald Trump refers to media reporting as fake news and attempts to undermine reporting on the activities of the White House; Whereas President Trump has repeatedly avoided the protective press pool in a way that departs from presidential history and best practices;
 Whereas, on May 12, 2017, President Trump categorically barred members of the American press corps from an Oval Office meeting with Russian Foreign Minister Sergey Lavrov and Russian Ambassador to the United States Sergey Kislyak, while allowing members of Russia’s state-owned news agency Tass to attend and photograph the meeting;
 Whereas, on May 12, 2017, in responding to news reports about the controversy surrounding his firing of FBI Director James Comey, President Trump tweeted about cancel[ing] all future press briefings and hand[ing] out written responses …; and
 Whereas it is necessary for the House of Representatives to reassert the primacy of the First Amendment and the necessity of a free and independent press to inform the public: Now, therefore be it
	
 That it is the sense of the House of Representatives that the President should— (1)allow the establishment of a protective press pool and allow reporting on the activities of the Presidency not later than 30 days after the President assumes office;
 (2)grant the protective press pool access to the President, appropriate and timely notification of and access to the President’s official activities, access to information related to motorcade movements, schedules of official actions;
 (3)provide the protective press pool with access to sufficient information to ensure that the American people are informed accurately and in a timely way on the President’s whereabouts in the event of domestic or foreign emergencies and to ensure that the public has broad and honest information about issues of public concern; and
 (4)preserve the independence of press coverage of matters relating to the President. 